UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6487



NASEEM ASSAMAD,

                                             Plaintiff - Appellant,

          versus

RONALD J. ANGELONE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-189-AM)


Submitted:   August 22, 1996           Decided:   September 10, 1996


Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam.


Naseem Assamad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his action seeking a temporary restraining order

or a preliminary injunction prohibiting the enforcement of a change

in the regulation governing inmate's personal property. The dis-

trict court's dismissal without prejudice is not appealable at
this time, given the fact that Appellant could save his complaint

through amendment. Domino Sugar Corp. v. Sugar Workers' Local Union
392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541 (1949). The order here appealed is neither a

final order nor an appealable interlocutory order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2